125 F.3d 857
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Oscar Alfredo ABANTO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70505.
United States Court of Appeals, Ninth Circuit.
Submitted September 22, 1997**Decided Sept. 26, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, No. Apn-tge-lto.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Oscar Alfredo Abanto, a native and citizen of Peru, petitions for review of an order of the Board of Immigration Appeals ("BIA") affirming the Immigration Judge's denial of his request for suspension of deportation under 8 U.S.C. § 1254(a)(1).  We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we deny the petition.


3
The BIA did not abuse its discretion when it determined that Abanto failed to show that deportation would result in extreme hardship to himself.  See 8 U.S.C. § 1254(a)(1);  Hassan v. INS, 927 F.2d 465, 467-68 (9th Cir.1991).  The BIA considered the economic and emotional consequences that deportation would have on Abanto, but found that the evidence failed to support a finding of extreme hardship.  See id. at 468 (finding separation from family not beyond that normally expected is not conclusive of extreme hardship);  Ramirez-Gonzalez v. INS, 695 F.2d 1208, 1211 (9th Cir.1983) (finding petitioner's testimony and unsupported allegations insufficient to establish that petitioner would not be able to find a job if deported).


4
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3